In the
                                Court of Appeals
                        Second Appellate District of Texas
                                 at Fort Worth
                                     No. 02-17-00140-CR

RHONDA MARIE HARTZELL, Appellant               §   On Appeal from County Court at Law No. 1

                                               §   of Wichita County (65253-E)

V.                                             §   December 20, 2018

                                               §   Opinion by Justice Gabriel

THE STATE OF TEXAS                             §   (nfp)

                                        JUDGMENT

           This court has considered the record on appeal in this case and holds that there

     was error in the trial court’s judgment. It is ordered that the judgment of the trial

     court is reversed, and this case is remanded to the trial court for further proceedings

     consistent with this opinion.


                                           SECOND DISTRICT COURT OF APPEALS



                                           By /s/ Lee Gabriel
                                              Justice Lee Gabriel